DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The response submitted on November 2, 2021 has been entered. 
Claims 1-4, 8, and 10-15 are examined in this Office action. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action.  

Claim Interpretation
The disclosure states that “SEQ ID NO: 237 sets forth the amino acid sequence of an Arabidopsis thaliana clone, identified herein as CeresClone: 11684 (SEQ ID NO: 236), that is predicted to contain AN1-like and A20-like zinc finger domains.” See Specification, page 20, last paragraph. 

Claim Rejections - 35 USC § 101
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on November 2, 2021 overcame the rejection of record. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:


Scope of Enablement
Claims 1-4, 8, and 10-15 remain rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the Specification, while being enabling for increasing plant yield in transgenic rice plants expressing the full-length nucleic acid sequence of CeresClone 11684 (i.e., SEQ ID NOs:236-237) and grown on media with elevated level of aluminum, does not reasonably provide enablement for producing all possible plants transformed with the broadly claimed genera of sequences, and which plants exhibit increased plant yield in soil having elevated level of aluminum. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 7-11 of the Office action mailed 10/01/2021. 
	The claims are broadly drawn to a method of increasing plant yield in soil containing elevated levels of aluminum (Al3+), which comprises growing a plant comprising an exogenous nucleic acid on soil having an elevated level of Al3+, said exogenous nucleic acid comprising a heterologous regulatory region operably linked to a nucleotide sequence that has 90% or greater sequence identity to the nucleotide sequence set forth in SEQ ID NO:236, or wherein the nucleotide sequence encodes a polypeptide having 90% or greater sequence identity to the amino acid sequence set forth in SEQ ID NO:237, and wherein yield of said plant is increased as 3+, which comprises introducing into a plurality of plant cells an exogenous nucleic acid comprising a regulatory region operably linked to a nucleic acid sequence that has 90% or greater sequence identity to the nucleotide sequence set forth in SEQ ID NO:236 or wherein the nucleotide sequence encodes a polypeptide having 90% or greater sequence identity to an amino acid sequence set forth in SEQ ID NO:237, and selecting the producing plant that has an increased tolerance to elevated level of A13+.  
	Applicants provide a working example of an Al3+ assay for transgenic rice plants into which the CeresClone 11684 (SEQ ID NOs:236-237) was introduced (Example 4, pages 84-87). 
	Applicants provide a working example of seedling growth of transgenic rice containing the CeresClone 11684 (SEQ ID NOs:236-237) (Example 5, pages 88-93). 
With the exception of the full-length sequence of SEQ ID NOs:236-237, Applicants have not provided working examples of the expression of any other polynucleotide or polypeptide 3+.  
	With the exception of rice transformed with the full-length sequence of SEQ ID NOs:236-237, Applicants have not provided working examples of the expression of the claimed sequences in any other plant, in a method claim of increasing plant yield in soil containing elevated levels  of Al3+.  
	The structure-function relationship of nucleic acids sharing at least 90% identity to instant SEQ ID NO:236 and polypeptides sharing at least 90% identity to instant SEQ ID NO:237 is unpredictable. 
	It is known in the art that AtSAP5 (i.e., At3g12630) shows strong homology to OSISAP1, an A20/AN1-type zinc finger protein implicated in stress tolerance in rice; see infra, art rejection by the KANG reference. However, BLASTing® instant SEQ ID NO:237 in the NCBI/GenBank reveals very few polypeptides (i.e., hits) having more than 90% identity to the amino acid sequence set forth in SEQ ID NO:237; see alignment summary below, depicting the top 10 hits (sequences producing significant alignments); apart from Arabidopsis, these are largely unnamed/hypothetical; and most of which are proteins that were not in Applicants’ possession at the time of invention. 

    PNG
    media_image1.png
    432
    1211
    media_image1.png
    Greyscale


	Accordingly, it is unclear how a person of ordinary skill in the art would be able to practice the claimed invention using all possible plants, for example a sequoia tree or an orchid flowering plant.  
	Given the absence of guidance in the Specification, and given the relatively high level of unpredictability in the art, one of skill in the art cannot predict the effect of introducing the myriad of (i) broadly claimed nucleic acid sequences and (ii) broadly claimed polypeptide sequences, on plant yield in (iii) all possible plants grown in soil containing elevated levels of aluminum. Accordingly, given the lack of guidance in the instant Specification, undue trial and error experimentation would have been required for one skilled in the art to use the claimed invention. 

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on November 2, 2021 have been fully considered but they were not found to be persuasive. Applicants contend that Example 4 describes how to practice the claimed invention (Remarks, page 10, penultimate paragraph; section bridging pages 14-15). Applicants argue that pages 66-70 list various monocotyledonous and dicotyledonous plants (Id., page 10, last paragraph). Applicants list the Wands factors (Id., pages 11-14). 
	The Examiner disagrees. The provided working example (Example 4, Tables 4-5) is limited to values for transgenic rice plant height and transgenic rice root length, where these values in the transgenic rice plants (transformed with the full length SEQ ID NOs:236-237) are relatively higher under aluminum treatment. In contrast, the claims are broadly drawn to a 
	It is noted that Applicants concede that “[e]ven if expression of a gene is correlated with another gene or environmental factor, this does not suggest that increasing the expression of the gene causes increased tolerance to the environmental factor. Instead, expression of the genes and tolerance to the environmental factor may have a common cause or independent causes.” (Remarks, page 18, last paragraph). 
	In this area of the unpredictable arts, in the absence of the demonstration of an adequate sample of species (as members of the claimed genus), the instant claims are “reach through” claims in which the Applicants have described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
	Whether or not one of ordinary skill in the art could identify a sequence that is 90% identical to SEQ ID NOs:236-237 and then test the sequence for activity correlating with plant growth in soil containing elevated levels of aluminum  is immaterial to whether the description requirement is met. See AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (citing Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). “One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc.,759 F.3d 1285, 1300 (Fed. Cir. 2014). 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. 
	Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Claims 1-2, 7-8, 11-12, 14, and 16-23 remain rejected as being anticipated pre-AIA  35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103(a), over ABAD (Abad et al., United States Patent Application Publication No. 2011/0252501 A1, published 
	The claims are drawn to a method of increasing plant yield in soil containing elevated levels of aluminum (Al3+), which comprises growing a plant comprising an exogenous nucleic acid on soil having an elevated level of Al3+, said exogenous nucleic acid comprising a heterologous regulatory region operably linked to a nucleotide sequence that has 90% or greater sequence identity to the nucleotide sequence set forth in SEQ ID NO:236, or wherein the nucleotide sequence encodes a polypeptide having 90% or greater sequence identity to the amino acid sequence set forth in SEQ ID NO:237, and wherein yield of said plant is increased as compared to the corresponding yield of a control plant that does not comprise said nucleic acid; wherein said regulatory region is a promoter, which is a YP0092, PT0676, PT0708, PT0613, PT0672, PT0678, PT0688, PT0837, the napin promoter, the Arcelin-5 promoter, the phaseolin gene promoter, the soybean trypsin inhibitor promoter, the ACP promoter, the stearoyl-ACP desaturase gene promoter, the oleosin promoter, the kD zein promoter, the 16 kD zein promoter, the 19 kD zein promoter, the 22 kD zein promoter, the 27 kD zein promoter, the Osgt-1 promoter, the beta-amylase gene promoter, the barley hordein gene promoter, p326, YP0144, YP190, p13879, YP0050, p32449, 21876, YP0158, YP0214, YP0380, PT0848, PT0633, or the cauliflower mosaic virus (CaMV) 35S promoter; wherein said plant comprising said exogenous nucleic acid has an improved growth rate or improved vegetative growth; and to a method of increasing tolerance of a plant to elevated levels of Al3+, which comprises introducing into a plurality of plant cells an exogenous nucleic acid comprising a regulatory region operably linked to a nucleic acid sequence that has 90% or greater sequence identity to the nucleotide sequence set forth in SEQ ID NO:236 or wherein the nucleotide sequence encodes a polypeptide having 3+.  
	ABAD teaches transgenic plant cells with recombinant DNA for expression of proteins that are useful for imparting enhanced agronomic trait(s) to transgenic crop plants. This invention also provides transgenic plants and progeny seed comprising the transgenic plant cells where the plants are selected for having an enhanced trait selected from the group of traits consisting of enhanced water use efficiency, enhanced cold tolerance, increased yield, enhanced nitrogen use efficiency, enhanced seed protein and enhanced seed oil. Also disclosed are methods for manufacturing transgenic seed and plants with enhanced traits (entire document; see Title, Abstract, for example).
ABAD teaches and claims (claims 1-3 of ABAD, for example) plant cells with stably integrated, recombinant DNA comprising a promoter that is functional in plant cells and that is operably linked to DNA that encodes a group of proteins. One of these proteins is referred to as SEQ ID NO:13440.
The protein sequence of SEQ ID NO:13440, taught by ABAD, is 100% identical to instant SEQ ID NO:237; see alignment on pages 13-14 in the Office action dated 10/01/2021. 
	Thus ABAD teaches a protein that is 100% identical to instant SEQ ID NO:237, and also teaches the DNA that encodes that protein (i.e., instant SEQ ID NO:236).
	ABAD teaches that "enhanced trait" means a characteristic of a transgenic plant that includes, but is not limited to, an enhance agronomic trait characterized by enhanced plant morphology, physiology, growth and development, yield, nutritional enhancement, disease or pest resistance, or environmental or chemical tolerance (i.e., elevated level of Al3+) (page 5, paragraph 0041). The enhanced trait can be enhanced yield including increased yield under non-3+). “Yield” can be affected by many properties including plant height, grain size, efficiency of nodulation and nitrogen fixation, efficiency of nutrient assimilation, resistance to biotic and abiotic stress (i.e., elevated level of Al3+), carbon assimilation, plant architecture, resistance to lodging, percent seed germination, seedling vigor, and juvenile traits. Yield can also be affected by efficiency of germination (including germination in stressed conditions), growth rate (including growth rate in stressed conditions), seed size, and composition of seed (Id.).
	ABAD teaches that the plant cells and methods of the invention can be applied to any plant cell, plant, seed or pollen, e.g. any fruit, vegetable, grass, tree or ornamental plant (page 30, paragraph 0061). The various aspects of the invention are preferably applied to corn (i.e., Zea mays), soybean (i.e., Glycine max), cotton, canola, alfalfa, wheat, and rice plants (Id.). See also Examples 2-5.
	ABAD teaches the use of promoters as regulatory DNA for initializing transcription (page 4, paragraph 0037). A "plant promoter" is a promoter capable of initiating transcription in plant cells whether or not its origin is a plant cell, e.g. is it well known that Agro bacterium promoters are functional in plant cells (Id.). Thus, plant promoters include promoter DNA obtained from plants, plant viruses and bacteria such as Agro bacterium and Bradyrhizobium bacteria. Examples of promoters under developmental control include promoters that preferentially initiate transcription in certain tissues, such as leaves, roots, or seeds (Id.). See also Figures 2-5, depicting various expression constructs, which utilize the CaMV 35S promoter. 
	ABAD teaches that, within a population of transgenic plants regenerated from plant cells transformed with the recombinant DNA, many plants that survive to fertile transgenic plants that produce seeds and progeny plants will not exhibit an enhanced agronomic trait (page 29, Id.). These assays also may take many forms including, but not limited to, direct screening for the trait in a greenhouse or field trial or by screening for a surrogate trait. Such analyses can be directed to detecting changes in the chemical composition, biomass, physiological properties, morphology of the plant (Id.).
	ABAD teaches the selection of transgenic plants with enhanced agronomic traits (page 60, Example 10, paragraph 0129). The plants and seed are identified by screening for having an enhanced agronomic trait imparted by expression of the protein of SEQ ID NO:13440 (Id.). Transgenic plant cells of corn, soybean, cotton, canola, wheat and rice are transformed with recombinant DNA for expressing SEQ ID NO:13440. Plants are regenerated from the transformed plant cells and used to produce progeny plants and seed that are screened for enhanced nitrogen use efficiency, enhanced seed protein, and enhanced seed oil (Id.). Plants are identified exhibiting enhanced traits imparted by expression of SEQ ID NO:13440 (Id.). 
	The property of increasing plant yield in soil containing elevated levels of aluminum (Al3+) would be inherent to the compositions (transgenic plants, plant cells, polynucleotides, and polypeptides) taught by ABAD, because they contained all the structural elements recited in the instant claims. 
	Similarly, vegetative tissue, food products, and feed products obtained from the transformants taught by ABAD contained all the structural elements recited in the instant claims. 

	In the alternative, it is possible that ABAD does not explicitly teach every single step of the instant claims, and perhaps this could result in a method that is not identical to the instantly claimed method(s). However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the invention was made to use the compositions and methods taught by ABAD, and to transform a plant with the polynucleotide which encodes the amino acid sequence of SEQ ID NO:13440; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of producing transgenic plants having improved agronomic properties including plant yield, as taught by ABAD. Improved tolerance to abiotic stresses and improved growth rate and yield are desirable agronomic properties.
	In the instant case, the prior art teaches a method with the exact same method steps of introducing and expressing an identically recited protein into a plant. Although it is possible that the nucleic acid could have been incorporated into a location in the genome that expresses at very low levels or is silenced, it is more likely that the nucleic acid would have been incorporated into a location in the genome that allows for a substantial level of expression; this is axiomatic in plant genetic engineering; and is evidenced by the general state of the art. In the event that a population of transformants would have been generated that included a variety of different levels of expression due to position effects, it would have been obvious to the ordinary artisan to screen for plants having adequate expression levels, which would have necessarily resulted in plants having the instantly claimed properties.
in silico, cDNA, and genomic library screening, recombinant DNA technology, the use of desired expression regulatory sequences, plant transformation, plant yield, and elevated aluminum levels tolerance assays are techniques that were routine in the art at the time the invention was made, as taught by the cited reference and the state of the art in general.

Claims 1-2, 7-8, 11-12, 14, and 16-23 remain rejected as being anticipated pre-AIA  35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103(a), over KANG (Kang et al., 2011, Arabidopsis SAP5 functions as a positive regulator of stress responses and exhibits E3 ubiquitin ligase activity, Plant Mol. Biol. 75: 451-466). Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 17-21 of the Office action mailed 10/01/2021.  
	The scope of the claims is described supra. 
	KANG teaches that the Arabidopsis thaliana SAP5 functions as a positive regulator of stress responses and exhibits E3 ubiquitin ligase activity (entire document; see Title, Abstract, for example). 
KANG teaches that AtSAP5 (i.e., At3g12630), one of approximately 14 members of the Stress Associated Protein gene family in Arabidopsis, was identified by its expression in response to salinity, osmotic, drought and cold stress. AtSAP5 shows strong homology to OSISAP1, an A20/AN1-type zinc finger protein implicated in stress tolerance in rice (Abstract).
KANG teaches that the most completely characterized SAP genes are OsiSAP1, OsiSAP8 and ZFP177 from rice (page 451, right-hand col., last paragraph). 
Arabidopsis plants that over-express AtSAP5 (35S::AtSAP5) (Abstract). These plants were characterized, along with wild-type and T-DNA knock-down plants. Plants that over-express AtSAP5 showed increased tolerance to environmental challenges including salt stress, osmotic stress and water deficit (Id.; Materials and methods section, bridging pages 452-453). Comparison of gene expression patterns between 35S::AtSAP5 transgenic plants and wild-type plants under normal conditions and water deficit stress indicated that over-expression of AtSAP5 correlates with up-regulation of drought stress responsive gene expression (Abstract). Analysis of transgenic plants that express GFP-AtSAP5 showed that it is localized primarily in nuclei of root cells and recombinant AtSAP5 has E3 ubiquitin ligase activity in vitro. These results indicate that AtSAP5 has E3 ligase activity and acts as a positive regulator of (abiotic) stress responses in Arabidopsis (Id.). There is ample evidence that the ubiquitination system is involved in regulating stress-responsive signaling pathways (page 463, right-hand col., first full paragraph). KANG’s data indicates that AtSAP5 could also act as a positive regulator of stress responsive pathways (Id., last sentence). 
	KANG teaches that a reverse genetic approach was used to investigate the biological function of AtSAP5. Transgenic Arabidopsis thaliana plants were generated that constitutively expressed AtSAP5 under control of the cauliflower mosaic virus 35S promoter (35S::AtSAP5) (page 454, right-hand col., last paragraph). 
	KANG teaches that root growth and cotyledon greening of 35S::AtSAP5 plants were less sensitive to osmotic stress compared to wild-type and atsap5 plants (i.e., improved vegetative growth) (page 456, left-hand col., second paragraph; Fig. 2c, d). 

	The AtSAP5 (i.e., At3g12630) gene and protein (i.e., NCBI/GenBank accession number NP_566429) taught by KANG are 100% identical to instant SEQ ID NOs:236-237; see Claim Interpretation in the Office action dated 10/01/2021. 
	The property of increasing plant yield in soil containing elevated levels of aluminum (Al3+) would be inherent to the compositions (transgenic plants, plant cells, polynucleotides, and polypeptides) taught by KANG, because they contained all the structural elements recited in the instant claims. 
	Similarly, vegetative tissue, food products, and feed products obtained from the transformants taught by KANG contained all the structural elements recited in the instant claims. 
	Accordingly, KANG anticipated the claimed invention.
	In the alternative, it is possible that KANG does not explicitly teach every single step of the instant claims, and perhaps this could result in a method that is not identical to the instantly claimed method(s). However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the invention was made to use the compositions and methods taught by KANG, and to transform a plant with the polynucleotide which encodes the amino acid sequence of AtSAP5 (i.e., At3g12630); and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of producing transgenic plants having improved agronomic properties including tolerance to abiotic stresses, as taught by 
	In the instant case, the prior art teaches a method with the exact same method steps of introducing and expressing an identically recited protein into a plant. Although it is possible that the nucleic acid could have been incorporated into a location in the genome that expresses at very low levels or is silenced, it is more likely that the nucleic acid would have been incorporated into a location in the genome that allows for a substantial level of expression; this is axiomatic in plant genetic engineering; and is evidenced by the general state of the art. In the event that a population of transformants would have been generated that included a variety of different levels of expression due to position effects, it would have been obvious to the ordinary artisan to screen for plants having adequate expression levels, which would have necessarily resulted in plants having the instantly claimed properties.
	Bioinformatic analysis, DNA isolation and identification, in silico, cDNA, and genomic library screening, recombinant DNA technology, the use of desired expression regulatory sequences, plant transformation, plant yield, and abiotic stress (including elevated aluminum levels) tolerance assays are techniques that were routine in the art at the time the invention was made, as taught by the cited reference and the state of the art in general.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on November 2, 2021 have been fully considered but they were not found to be persuasive. 
	Regarding the ABAD reference: Applicants contend that ABAD is not asserted to adequately describe a plant comprising an exogenous nucleic acid as recited in the claims Id.). Applicants argue that ABAD qualifies as a generic disclosure, which does not anticipate a species within the genus (Id.). Applicants argue that ABAD does not provide anything more than a generic disclosure or a de minimus commentary relative to the claimed subject matter (Id., page 18, first paragraph). 
	Regarding the KANG reference: Applicants contend that the claimed subject matter was not disclosed or suggested by KANG (Remarks, page 18, last paragraph; page 19, last paragraph). Applicants argue that missing features may not be implied, because the Action does not provide any basis in fact or technical reasoning that the feature necessarily flows from the teachings of KANG (Id., page 19, first full paragraph). 
	The Examiner disagrees. 
	Initially, it is noted that Applicants themselves described (and initially claimed) a plurality of sequences. See below an excerpt from Applicants’ Specification, spanning pages 2-3:  


    PNG
    media_image2.png
    898
    495
    media_image2.png
    Greyscale

Regarding ABAD: as described above, ABAD highlights that SEQ ID NO:13440 is an important polypeptide of the invention because ABAD discloses and claims SEQ ID NO:13440 in claims 1-3. Although ABAD does not create a transgenic plant using the polypeptide of SEQ ID NO:13440, ABAD teaches how to do so by providing all steps and working examples. “[A] reference can anticipate a claim even if it “d[oes] not expressly spell out” all the limitations  arranged or combined as in the claim, if a person of skill in the art, reading the reference, would “at once envisage” the claimed arrangement or combination.” See Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1392 (Fed. Cir. 2015) (finding a reference can anticipate a claim where there is no evidence that the claimed combination was in fact created, but where the claimed combination is plainly suggested as an alternative embodiment). See also Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1379 (Fed.Cir.2001) (“Rather, anticipation only requires that those suggestions be enabled to one of skill in the art.”) 
	Regarding KANG: the KANG refence teaches the production of Arabidopsis plants that over-express AtSAP5 (35S::AtSAP5) (i.e., the instantly claimed plants), which plants showed increased tolerance to environmental challenges including salt stress, osmotic stress and water deficit. KANG produced these transgenic plants to gain a better understanding of the role of AtSAP5 in stress response pathways. 
	Here, the skilled artisan is taught methods to create a transgenic plant as claimed, and provided ABAD’s SEQ ID NO:13440 (or KANG’s AtSAP5) as a suitable polypeptide for use in a method (of growing the plant) to create the claimed composition. Using this information, the skilled artisan can “at once envisage” the claimed composition. Note also the explanation given by the Patent Trial and Appeal Board in Ex parte Christophe Reuzeau, Appeal No. 2016-000979 
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663